Citation Nr: 1746772	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-04 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a lung disability, to include asbestosis and chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from December 1955 to November 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The claim was remanded in November 2015 and November 2016 for evidentiary development, and unfortunately, for reasons discussed in greater detail below, it must again be remanded so that remedial development measures can occur.  

The Veteran appeared at a Travel Board hearing in June 2015.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim for service connection was remanded in November 2016 for evidentiary development.  It is not readily apparent that such development occurred; or, if it did, that evidence associated with such development has been associated with the claims file.  Veterans, as a matter of law, are entitled to substantial compliance with Board directives.   Additional remedial action is necessary before adjudication and the 
case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Determine as to if a pulmonology addendum opinion was authored in concert with the Board's remand of November 2016.  If so, attach a copy of the addendum report to the claims file.  If not, ensure that the mandates of the earlier remand have been accomplished.  

*Specifically, return the file to the VA examiner who conducted the May 2016 VA examination.  If the examiner is not available, have the file reviewed by a similarly-qualified examiner.  

*If necessary to respond to the inquiries below, schedule the Veteran for a VA pulmonary examination to obtain an opinion as to the nature and etiology of his respiratory disorder.  All indicated tests and studies MUST be accomplished and the findings reported in detail.  In the May 2016 VA medical opinion, the examiner stated that "[r]epeat specific high-resolution chest CT scanning would be helpful for C&P purposes, but is not clinically indicated since it would not affect treatment options." 

*If necessary to respond to the below inquiries, the high-resolution CT scan MUST be performed.

*All relevant medical records must be made available to the examiner for review of pertinent documents.  The examination report MUST specifically state that such a review was conducted.  The examiner must provide a comprehensive explanation for all opinions provided.




*The examiner MUST address the following:

a.  whether the Veteran has asbestosis.  If the examiner concludes that the Veteran does not have asbestosis, the examiner MUST expressly address the prior findings of possible asbestosis and of restrictive lung defects.

b.  whether the Veteran's COPD began during active service or is related to any incident of service, including the exposure to asbestos or diesel fumes.

c.  whether bronchiectasis manifested within one year of separation from service.

d.  If the examiner concludes that the Veteran does have asbestosis, whether that disorder began during active service or is related to any incident of service, including to exposure to asbestos or diesel fumes.

*The examiner's attention is drawn to the following:

*August 2008 VA primary care provider's diagnosis of COPD. 

*February 2009 VA treatment record stating that a December 2008 pulmonary function test showed that "airway obstruction is confirmed" and that "[a]n additional restrictive lung defect cannot be excluded." 



*March 2009 VA note stating that the Veteran's "recent PFT's indicate moderate obstructive disease, but chest xr and CT were negative for abnormalities." 

*March 2009 chest CT. 

*March 2009 VA pulmonary treatment record indicating, "does have significant asbestos exposure, so asbestosis on the differential." 

*March 2009 VA examiner's finding that, "asbestosis is not diagnosed in this Veteran at this time due to a lack of any objective evidence of asbestos type disease or asbestosis based on imaging."  The examiner made no mention of COPD.

*March 2009 VA examiner's finding that, "there is no known etiology at this time for this Veteran's decreased respiratory condition."

*April 2009 lay statement of the Veteran's sister that upon the Veteran's discharge from service, he had shortness of breath and frequent coughing.

*September 2009 VA pulmonology record finding, "based on review of PFTs that do not show obstruction, patient does NOT have COPD," (emphasis in original) and, "no evidence of asbestos exposure on CXR or chest CT from 3/09. 




*September 2009 VA primary care provider's diagnosis of COPD. 

*September 2009 VA treatment record providing findings from chest X-ray. 

*November 2009 chest CT results. 

*December 2009 CardioPulmonary Exercise Test Results stating a Preliminary Computerized Interpretation of "no obstructive lung defect" and "[t]here is a moderate restrictive lung defect." 

*December 2009 determination by VA that due to the Veteran's military occupational specialty (fireman apprentice), he was exposed to asbestos in service.  

*January 2010 private medical notation written on a prescription pad that, "there is [a] high probability that previous asbestos exposure is directly related to current pulmonary issues," without rationale. 

*March 2010 VA treatment record noting, "is being evaluated by pulmonary consultants, both in VA and outside, with different opinions about possibility of asbestosis (normal high res CT makes asbestosis unlikely)." 

*June 2010 VA examiner's finding that, "it is at least as likely as not that he has some degree of asbestosis."  The examiner discussed evidence in support of the finding (history of exposure with a long latent period, evidence of end-inspiratory crackles on exam, reduced lung volumes, and the absence of other causes of diffuse parenchymal disease), as well as against the finding (the lack of typical high resolution CT findings.)  The examiner found that the Veteran's CT examination was "limited in quality due to patient motion."  The examiner made no mention of COPD.

*August 2010 VA examiner's finding that the Veteran's presentation was not typical of asbestosis, based on prior high-resolution CT findings, pulmonary function tests, the absence of crackles on physical examination, and echocardiogram results.  The examiner made no mention of COPD.

*August 2010 VA examiner's finding that it was less likely than not that the Veteran's dyspnea was caused by or a result of in-service asbestos exposure.

*May 2012 VA treatment record diagnosing, "COPD secondary to smoke exposure in military (nonsmoker)," without rationale. 

*June 2015 Board hearing transcript where the Veteran testified about his in-service exposure to diesel smoke and fumes.

2.  Following the above-directed development, re-adjudicate the claim on a de novo basis.  If the claim remains denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




